DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed, May 1, 2020, canceling claims 1-30 and adding new claims 31-60. Claims 31-60 are pending and will be examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 14, 2020, September 17, 2020, May 6, 2021 and August 20, 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 31-37, 41-44, 47-51, 54-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seul et al. (US Patent 9,436,088; September 2016) in view of Maeda et al. (Biotechniques, 2008, 45(1):95-97).
With regard to claim 31, Seul teaches a method for generating a polymer, comprising: 
(a) providing a mixture comprising a plurality of precursors of said polymer and a plurality of nucleic acid molecules (Example 14, where bead/gel precursors are linked, Figure 6 and 7 where the process is depicted); and 
(b) causing a labile linkage to form between a first precursor of said plurality of precursors and a second precursor of said plurality of precursors, to yield said polymer comprising said first precursor and said second precursor, wherein in said polymer said first precursor is coupled to a nucleic acid molecule of said plurality of nucleic acid molecules (col. 8, lines 28-49, where nucleic acid molecules are included with bead formation; Example 7 and 9, where nucleic acids are included).  
With regard to claim 32, Seul teaches a method for generating a polymer of claim 31, wherein said plurality of precursors comprises one or more members selected from the group consisting of monomers, polymers and crosslinkers (Example 6, for example, where acrylamide monomers are included; Example 14, where bead/gel precursors are linked, Figure 6 and 7 where the process is depicted).  
With regard to claim 33, Seul teaches a method for generating a polymer of claim 31, wherein said plurality of precursors comprises acrylamide (Example 6, for example, where acrylamide monomers are included; Example 14, where bead/gel precursors are linked, Figure 6 and 7 where the process is depicted).  
With regard to claim 35, Seul teaches a method for generating a polymer of claim 31, wherein said labile linkage is selected from the group consisting of a thermally-labile linkage, a chemically-labile linkage, and a photocleavable linkage (Example 6, for example, where acrylamide monomers are included; Example 14, where bead/gel precursors are linked, Figure 6 and 7 where the process is depicted).  
With regard to claim 36, Seul teaches a method for generating a polymer of claim 35, wherein said labile linkage is a chemically-labile linkage (Example 6, for example, where acrylamide monomers are included; Example 14, where bead/gel precursors are linked, Figure 6 and 7 where the process is depicted).  
With regard to claim 37, Seul teaches a method for generating a polymer of claim 36, wherein said chemically-labile linkage is a disulfide bond (Example 6, for example, where acrylamide monomers are included; Example 14, where bead/gel precursors are linked, Figure 6 and 7 where the process is depicted).  
With regard to claim 41, Seul teaches a method for generating a polymer of claim 31, wherein (b) further comprises causing a linkage to form between said first precursor and said nucleic acid molecule (Example 6, for example, where acrylamide monomers are included; Example 14, where bead/gel precursors are linked, Figure 6 and 7 where the process is depicted).  
With regard to claim 58, Seul teaches a method for generating a polymer of claim 31, wherein said nucleic acid molecule is coupled to said first precursor by a linkage that comprises a labile bond (col. 8, lines 28-49, where nucleic acid molecules are included with bead formation; Example 7 and 9, where nucleic acids are included).  
With regard to claim 59, Seul teaches a method for generating a polymer of claim 58, wherein said labile bond is selected from the group consisting of a thermally-labile bond, a chemically-labile bond, and a photocleavable bond (col. 8, lines 28-49, where nucleic acid molecules are included with bead formation; Example 7 and 9, where nucleic acids are included).  
With regard to claim 60, Seul teaches a method for generating a polymer of claim 58, wherein said labile bond is a disulfide bond (col. 8, lines 28-49, where nucleic acid molecules are included with bead formation; Example 7 and 9, where nucleic acids are included).   
Regarding claim 42 while Seul teaches the bead precursors and formation, Seul does not teach the inclusion of a barcode adapted for sequencing.
With regard to claim 42, Maeda teaches a method for generating a polymer of claim 31, further comprising, subsequent to (b), adding a nucleic acid barcode sequence to said nucleic acid molecule or derivative thereof (Abstract; Figure 1, p. 96, col. 1 where barcodes are adapted for sequencing).  
With regard to claim 43, Maeda teaches a method for generating a polymer of claim 42, wherein said nucleic acid barcode sequence is from about 6 nucleotides to about 20 nucleotides in length (Figure 1 legend, where the tag is 20-21 nt in length).  
With regard to claim 44, Maeda teaches a method for generating a polymer of claim 42, wherein said nucleic acid barcode sequence is added to said nucleic acid molecule or derivative thereof via nucleic acid extension (Abstract; Figure 1, p. 96, col. 1 where barcodes are adapted for sequencing).  
With regard to claim 47, Maeda teaches a method for generating a polymer of claim 42, wherein said nucleic acid barcode sequence is added to said nucleic acid molecule or derivative thereof via ligation (Abstract; Figure 1, p. 96, col. 1 where barcodes are adapted for sequencing).  
With regard to claim 48, Maeda teaches a method for generating a polymer of claim 42, further comprising adding a plurality of partial nucleic acid barcode sequences to said nucleic acid molecule or derivative thereof, wherein said nucleic acid barcode sequence comprises partial nucleic acid barcode sequences of said plurality of partial nucleic acid barcode sequences (Abstract; Figure 1, p. 96, col. 1 where barcodes are adapted for sequencing).  
With regard to claim 49, Maeda teaches a method for generating a polymer of claim 48, wherein partial nucleic acid barcode sequences of said plurality of partial nucleic acid barcode sequences are sequentially added to said nucleic acid molecule or derivative thereof (Abstract; Figure 1, p. 96, col. 1 where barcodes are adapted for sequencing).  
With regard to claim 50, Maeda teaches a method for generating a polymer of claim 48, wherein said partial nucleic acid barcode sequences of said plurality of partial nucleic acid barcode sequences comprise different sequences.  
With regard to claim 51, Maeda teaches a method for generating a polymer of claim 48, wherein at least two partial barcode sequences of said plurality of partial nucleic acid barcode sequences are identical (Abstract; Figure 1, p. 96, col. 1 where barcodes are adapted for sequencing and where there are multiple specific sequences).  
With regard to claim 54, Maeda teaches a method for generating a polymer of claim 31, further comprising adding one or more additional nucleic acid sequences to said nucleic acid molecule or derivative thereof (Abstract; Figure 1, p. 96, col. 1 where barcodes are adapted for sequencing).  
With regard to claim 55, Maeda teaches a method for generating a polymer of claim 54, wherein said one or more additional nucleic acid sequences is a primer sequence, which primer sequence is configured to hybridize to a target nucleic acid molecule (Abstract; Figure 1, p. 96, col. 1 where barcodes are adapted for sequencing).  
With regard to claim 56, Maeda teaches a method for generating a polymer of claim 55, wherein said primer sequence is a poly-thymine (poly-T) sequence (Abstract; Figure 1, p. 96, col. 1 where barcodes are adapted for sequencing).  
With regard to claim 57, Maeda teaches a method for generating a polymer of claim 55, wherein said primer sequence is an N-mer (Abstract; Figure 1, p. 96, col. 1 where barcodes are adapted for sequencing).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Seul to include the adaptor or sequencing barcode as taught by Maeda to arrive at the claimed invention with a reasonable expectation for success.  Maeda teaches “This modified method allows the identification of the RNA source of each CAGE tag within a pooled library by introducing DNA tags (barcodes). The method not only drastically improves the sequencing capacity, but also contributes to savings in both time and budget. Additionally, this pooled CAGE tag method enables the dynamic changes in promoter usage and gene expression to be monitored.” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Seul to include the adaptor or sequencing barcode as taught by Maeda to arrive at the claimed invention with a reasonable expectation for success.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seul et al. (US Patent 9,436,088; September 2016) in view of Maeda et al. (Biotechniques, 2008, 45(1):95-97) as applied over claims 31-37, 41-44, 47-51, 54-60 above and further in view of Abrams et al. (US Patent 6,492,118; December 2002).
With regard to claim 34, Abrams teaches a method for generating a polymer of claim 31, wherein said first precursor or said second precursor comprises sulfur (col. 3-5, where disulfide linkages are included; col. 15, lines 12-17).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Seul and Maeda to include the sulfur linkages as taught by Abrams to arrive at the claimed invention with a reasonable expectation for success.  Abrams teaches “In addition, slightly better signals were obtained using the monofunctional disulfide acrylamnide, AEMA. Similar enhancement of hybridization signals resulted from using a gel layer containing BAC that had been reduced with an equimolar amount of mercaptoethanol prior to gel polymerization. Similar hybridization enhancements were also obtained from gel layers containing BAC that had been reduced with thioacetic acid prior to gel formation, as described in Example 10 (data not shown)” (Example 11).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Seul and Maeda to include the sulfur linkages as taught by Abrams to arrive at the claimed invention with a reasonable expectation for success.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Seul to include the adaptor or sequencing barcode as taught by Maeda to arrive at the claimed invention with a reasonable expectation for success.  Maeda teaches “This modified method allows the identification of the RNA source of each CAGE tag within a pooled library by introducing DNA tags (barcodes). The method not only drastically improves the sequencing capacity, but also contributes to savings in both time and budget. Additionally, this pooled CAGE tag method enables the dynamic changes in promoter usage and gene expression to be monitored.” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Seul to include the adaptor or sequencing barcode as taught by Maeda to arrive at the claimed invention with a reasonable expectation for success.

Claim 38-40, 45-46 and 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seul et al. (US Patent 9,436,088; September 2016) in view of Maeda et al. (Biotechniques, 2008, 45(1):95-97) as applied over claims 31-37, 41-44, 47-51, 54-60 above and further in view of Agresti et al. (US PgPub 20100136544; June 2010).
With regard to claim 45, Maeda teaches a method for generating a polymer of claim 44, wherein said nucleic acid barcode sequence is added to said nucleic acid molecule or derivative thereof in a partition among a plurality of partitions, wherein said nucleic acid molecule or derivative thereof is extended when hybridized to a single template nucleic acid barcode molecule in said partition (Abstract; Figure 1, p. 96, col. 1 where barcodes are adapted for sequencing).  
Regarding claim 38-40, 45-46 and 52-53 while Seul and Maeda render the invention obvious, neither reference teaches carrying out reactions in a plurality of partitions.
With regard to claim 38, Agresti teaches a method for generating a polymer of claim 31, wherein (b) is performed in a partition among a plurality of partitions (paragraph 46, where plural droplets are equivalent with plural partitions).  
With regard to claim 39, Agresti teaches a method for generating a polymer of claim 38, wherein said partition is a droplet and said plurality of partitions is a plurality of droplets (paragraph 46, where plural droplets are equivalent with plural partitions).  
With regard to claim 40, Agresti teaches a method for generating a polymer of claim 39, further comprising, prior to (b), generating said droplet with aid of a microfluidic device (Figure 1A, where a microfluidic device is included).  
With regard to claim 46, Agresti teaches a method for generating a polymer of claim 45, wherein said partition is a droplet among a plurality of droplets or a well among a plurality of wells (paragraph 46, where plural droplets are equivalent with plural partitions).  
With regard to claim 52, Agresti teaches a method for generating a polymer of claim 48, further comprising adding said plurality of partial nucleic acid barcode sequences to said nucleic acid molecule or derivative thereof in a plurality of partitions (paragraph 46, where plural droplets are equivalent with plural partitions).  
With regard to claim 53, Agresti teaches a method for generating a polymer of claim 52, wherein said plurality of partitions is a plurality of wells (paragraph 46, where plural droplets are equivalent with plural partitions).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Seul and Maeda to include reactions in plural droplets as taught by Agresti to arrive at the claimed invention with a reasonable expectation for success. Agresti teaches “Multiple emulsions and the products that can be made from them can be used to produce a variety of products useful in the food, coatings, cosmetic, or pharmaceutical industries, for example. Methods for producing multiple emulsions providing consistent droplet sizes, consistent droplet counts, consistent coating thicknesses, and/or improved control would make commercial implementation of these products more viable” (paragraph 005).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Seul and Maeda to include reactions in plural droplets as taught by Agresti to arrive at the claimed invention with a reasonable expectation for success.  

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM